Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance
          Claims 1-5, 7-14, 16-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Wang et al. (U.S. Pub No.2013/0101035 A1).  Wang directed toward techniques for coding pictures partitioned into tiles, in which each of the plurality of tiles in a picture is assigned to one of a plurality of tile groups.  One example method for coding video data comprising a picture that is partitioned into a plurality tiles comprises coding video data in a bitstream, and coding, in the bitstream, information that indicates one of a plurality of tile groups to which each of the plurality of tiles is assigned.  The techniques for grouping tiles described herein may facilitate improved parallel processing for both encoding and decoding of video bitstreams, improved error resilience, and more flexible region of interest (ROI) coding.  Wang alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-5, 7-14, 16-20 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 08/24/2021, is persuasive, as such the reasons for allowance are in all 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MD N HAQUE/Primary Examiner, Art Unit 2487